 1   VERONICA NEBB
     City Attorney, SBN 140001
 2   BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
 3   CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 5   Tel: (707) 648-4545
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net
 7   Richard W. Osman, SBN 167993
     Sheila D. Crawford, SBN 278292
 8   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 9
     2749 Hyde Street
10   San Francisco, California 94109
     Telephone: (415) 353-0999
11   Facsimile: (415) 353-0990
     Email: rosman@bfesf.com
12           scrawford@bfesf.com
13

14   Attorneys for Defendants
     CITY OF VALLEJO, JEROME BAUTISTA,
15   KEVIN BARRETO, and JARETT TONN
16

17                            UNITED STATES DISTRICT COURT

18                           EASTERN DISTRICT OF CALIFORNIA

19   JOSE VILLALOBOS                         Case No. 2:19-cv-02461-WBS-KJN

20        Plaintiff,                         STIPULATION TO CONTINUE PRETRIAL
                                             DEADLINES; ORDER.
21   v.
22
     CITY OF VALLEJO; JEROME
23   BAUTISTA; KEVIN BARRETO;JARETT
     TONN; AND DOES 4-10.
24
          Defendants.
25

26
27

28

30

31   STIPULATION TO CONTINUE PRETRIAL DEADLINES; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
 1        TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2        Plaintiff JOSE VILLALOBOS and Defendants CITY OF VALLEJO, JEROME

 3   BAUTISTA,     KEVEN   BARRETO,     and   JARETT    TONN,   by    and   through    their

 4   respective counsel of record, hereby stipulate as follows:

 5        1.       On May 22, 2020, the Court issued a scheduling order wherein

 6   the court scheduled trial and pre-trial deadlines. (Dkt. 14.)

 7        2.       Counsel for the parties stipulate and request to continue

 8   the following pretrial deadlines:

 9

10         Event                        Existing Date           Proposed Date

11         Expert Disclosures           June 11, 2021           July 9, 2021

12         Rebuttal Expert              July 8, 2021            August 2, 2021
13         Disclosures
14         Discovery Cut Off            August 6, 2021          September 6, 2021
15         Last Day to File             August 27, 2021         No change
16         Dispositive Motion
17         Pretrial Conference          October 12, 2021        No Change
18         Trial                        December 14, 2021       No change
19

20        3.       The   parties     submit   that    good   cause    exists    for    these

21   continuances because no party will be prejudiced, the parties agree,

22   and the continuance will not affect the trial date or the remainder of

23   the pretrial schedule. The extra time will help the parties track down

24   a few outstanding medical records, including MRI images, that have not

25   yet been obtained, and provide time for the respective experts to

26   review those records. The parties also have been engaged in efforts to

27   resolve   a    discovery      dispute,   which   they   intend   to    submit    to   the

28   magistrate's informal dispute resolution process, and the continuance

30
                                                1
31   STIPULATION TO CONTINUE PRETRIAL DEADLINES; PROPOSED ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
 1   will allow more time to explore informal resolution without the danger

 2   of any party running into a procedural bar. Finally, the parties

 3   submit that the coronavirus pandemic, which has been a challenge and

 4   hardship for all counsel, is another factor militating in favor of

 5   these short continuances.

 6        NOW, THEREFORE, the parties hereby stipulate that the pretrial

 7   deadlines be continued as outlined above.

 8        The requested continuance of discovery deadlines will not impact

 9   dates   currently   set    for   the     dispositive      motion     deadline,    pretrial

10   conference or trial of this matter.

11        IT IS SO STIPULATED.

12   Dated: May 27, 2021                       BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

13                                             By: /s/ Richard Osman
                                                   Richard W. Osman
14                                                 Sheila D. Crawford
15                                                    Attorneys for Defendants
                                                      CITY OF VALLEJO, JEROME BAUTISTA,
16                                                    KEVIN BARRETO, and JARETT TONN
17   Dated: May 27, 2021                       LAW OFFICE OF FULVIO F. CAJINA
18                                             By: /s/ Thomas C. Seabaugh
19                                                 Thomas C. Seabaugh
                                                   Attorney for Plaintiff
20                                                 JOSE VILLALOBOS

21                        ELECTRONIC CASE FILING ATTESTATION
22        I,   Richard   W.    Osman,    hereby       attest   that   I   have    on   file   all
23   holograph   signatures     for     any   signatures       indicated     by   a    conformed
24   signature (“/s/”) within this E-filed document or have been authorized
25   by counsel to show their signature on this document as /s/.
26   Dated: May 27, 2021                    BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
27
                                            /s/ Richard Osman____________________
28                                          Richard W. Osman

30
                                                  2
31   STIPULATION TO CONTINUE PRETRIAL DEADLINES; PROPOSED ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
 1                                  ORDER

 2        The Court, having reviewed the Stipulation of the Parties and

 3   finding good cause, hereby orders the following pretrial deadlines:

 4         Event                      Date

 5         Expert Disclosures         July 9, 2021

 6         Rebuttal Expert            August 2, 2021
 7         Disclosures
 8         Discovery Cut Off          September 7, 2021
 9         Last Day to File           August 27, 2021 (no change)
10         Dispositive Motion
11         Pretrial Conference        October 12, 2021 (no change)
12         Trial                      December 14, 2021 (no change)
13

14   IT IS SO ORDERED.

15   Dated:   May 27, 2021

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                              3
31   STIPULATION TO CONTINUE PRETRIAL DEADLINES; PROPOSED ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
